DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Steve Chang on March 16, 2022.
The application has been amended as follows:
Claim 1 has been amended as follows:
An assembly comprising a fan drive reducing gear for an aircraft turbine engine, as well as a lubrication system comprising: 
a casing enclosing the reducing gear; 
means for projecting lubricant onto the reducing gear; 
a lubricant intake pipe intended to conduct the lubricant towards the projection means; 
a lubricant recovery line communicating with a bottom of the casing, wherein the lubrication system also includes an actuated valve fitted to the lubricant recovery line, as well as a lubricant overflow discharge line connected a horizontal level of a low point of a gearset of the reducing gear, and to the lubricant recovery line, downstream of the actuated valve
wherein the actuated valve  is a slide valve connected to a moving 4Docket No. 534016USPreliminary Amendmentpart subjected to the pressure of a lubricant circulating in the lubricant intake pipe, the moving part acting against an action of a preloaded spring as a function of a threshold lubricant pressure below which the actuated valve is set to close completely.
Claim 2 has been amended as follows:
The assembly according to claim 1, wherein the actuated valve is controlled by the pressure of lubricant circulating in the lubricant intake pipe, such that the lower the pressure of the lubricant the greater the tendency of the valve to close.  
Claim 3 is cancelled.
Claim 5 has been amended as follows:
The assembly according to claim 4, wherein the overflow outlet of the bottom casing is located below a horizontal level of the inner planetary gear.  
Claim 7 has been amended as follows:
A turbine engine of an aircraft comprising [an] the assembly according to claim 1, the turbine engine including a fan driven by the reducing gear of the assembly.  
Claim 9 has been amended as follows:
The turbine engine according to claim 7 wherein the lubrication system includes a feed pump configured to supply the lubricant intake pipe with the lubricant, and the turbine engine includes an engine shaft
Claim 10 has been amended as follows:
A method for controlling [an]the assembly according to claim 1, wherein in the case of autorotation of the fan it comprises a step of closing the actuated valve fitted to the lubrication recovery line, so that the bottom of the casing is filled with lubricant up to the overflow outlet.

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
Reasons for Allowance
	The closest prior art is Fisher (2019/0264800) and Hirt (4,169,519). The combination of Fisher and Hirt doesn’t teach or suggest the coupling between the actuated valve and the lubrication intake pipe. In particular, Fisher and Hirt doesn’t teach or suggest “the actuated valve is a slide valve connected to a moving part subjected to the pressure of a lubricant circulating in the lubricant intake pipe, the moving part acting against an action of a preloaded spring as a function of a threshold lubricant pressure below which the actuated valve is set to close completely.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741